Per Curiam.
These appeals challenge the Public Service Commission’s determination of the appropriate natural gas contract price to be paid by Michigan Consolidated Gas Company to the appellant intrastate gas producers for the production year 1988.
Except that this case involves production year 1988 rather than 1986, all of the issues raised except one pertaining to the effective date of the 1988 price are identical to those previously presented this Court in appellants’ appeal of the commission’s decision with respect to the 1986 production year. Appellants’ claims, which were previously rejected by another panel of this Court in Antrim Resources v Public Service Comm, 179 Mich App 603; 446 NW2d 515 (1989), must again be rejected as we are unaware of any subsequent decision by this Court or by our Supreme Court which vitiates the rationale of the cited decision or contradicts its holdings in any way. Thus, as we agree with the reasoning of Antrim Resources, we find the decision controlling. MCR 7.215(C)(2).
We also reject appellants’ claim that the commission erred in making the 1988 price change effective September 22, 1988, rather than January 1, 1988. Appellants failed to cite any authority supporting their position that the price determined in September 1988, after hearings were *670held with regard to objections raised by the appellants, should have been made retroactive to January 1, 1988. Consumers Power v Public Service Comm, 181 Mich App 261; 448 NW2d 806 (1989). Appellants’ reliance on the January 1 effective date for the 1986 and 1987 price rates is misplaced where the 1986 price was approved pursuant to the contract amendments and was uncontested, and the 1987 price was implemented pursuant to a settlement agreement which specifically provided for a January 1, 1987, effective date, no matter which party prevailed in the, ultimate appeal of the rate.
Affirmed.